Citation Nr: 0831754	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-41 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In April 2006, the veteran testified at a hearing before a VA 
decision review officer.  


FINDING OF FACT

Competent medical evidence provides a nexus between the 
veteran's currently diagnosed depression and his service-
connected skin condition.  


CONCLUSION OF LAW

Depression is proximately due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A March 2004 letter advised the veteran of the information 
and evidence required to substantiate his claims. This letter 
explained VA's duty to assist the veteran with the 
development of his claims and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the rating decision on 
appeal.

A March 2006 letter informed the veteran of how VA determines 
disability ratings and effective dates.

The Board finds that the duty to notify has been satisfied. 
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of these claims. The service medical records and 
relevant post-service medical records identified by the 
veteran have been obtained and associated with the claims 
file. The veteran has not identified any outstanding evidence 
that is pertinent to these claims.  
The veteran has been afforded a VA examination.

Under these circumstances, and considering the favorable 
outcome of the decision below, the Board finds the 
requirements of the duty to assist have been satisfied, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran.
II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he developed depression as a result 
of his service-connected skin disabilities, which include 
actinic keratoses and fungal infection of the fingers and 
toes 

The veteran had active duty service from June 1962 to March 
1980.  During service, the veteran was not diagnosed with 
depression.  Service medical records reflect that the veteran 
was treated for alcoholism during service and received mental 
health treatment for alcoholism during service.  The April 
1979 separation examination noted normal psychiatric 
findings.

The veteran had a VA examination in May 1992.  The veteran 
complained of a nervous condition associated with his medical 
problems.  It was noted that the veteran was diagnosed with 
skin cancer as well as a chronic fungal infection of the 
hands and feet that started while in the military.  The 
veteran related that when the fungal skin infection acted up, 
he became stressed and self-conscious.  This was more severe 
when the fungal infection was obvious on his hands.  The 
veteran also related a history of excessive alcohol use for 
30 years.  It was noted that the veteran had entered an 
alcohol treatment program one year prior.  The VA examiner 
diagnosed alcohol abuse, presently unspecified but seemingly 
in remission for one year and adjustment disorder to the skin 
condition, depending on how active the skin condition was.  

In a written statement dated in March 1992, the veteran 
related that his skin condition made him nervous.  He stated 
that he has to use sunscreen and wear a wide brim hat to keep 
his skin condition from reoccurring.  He stated that this 
limited his normal routine, limited him from seeking outside 
employment and caused him to curtail extracurricular 
activities.

A VA medical record dated in December 2003 noted an Axis I 
diagnosis of probable alcohol-induced depressive disorder.  

The veteran had a VA examination in March 2004.  The examiner 
noted that the veteran reported that he was depressed but did 
not feel so depressed now.   The examiner noted a history of 
treatment for detoxification from alcohol. The examiner 
indicated that the veteran was questioned about symptoms of 
depression including sleep.  The veteran stated that his 
sleep since being sober for two months was improving.  There 
were some nights when he slept eight hours soundly.  It was 
noted that the veteran had had throat cancer five years 
prior.  The cancer was gone and did not interfere with his 
life currently.  The veteran reported that his appetite was 
good.  He had gained a few pounds and no longer had suicidal 
ideation.  He complained about poor short-term memory but 
denied irritability.  The veteran reported that he socialized 
with friends and was not isolating as much as when he was 
drinking.  The examiner rendered an Axis I diagnosis of 
alcohol dependence in recent remission.   The examiner stated 
that the veteran was not diagnosed with depression because he 
did not demonstrate any significant symptoms related to 
depression.  The examiner noted that the veteran had been 
diagnosed with alcohol dependence in recent remission.  The 
examiner opined that it was very likely that the veteran had 
a substance-induced mood disorder in the form of depression 
related to his alcoholism.  The examiner stated that, as the 
veteran had more time in sobriety, his depression appeared to 
have lifted almost completely.  The examiner therefore 
concluded that it was not likely that the veteran's service-
connected disabilities had any relationship to his mood.

The veteran had a VA examination in December 2006.  The 
examiner noted that the veteran had recently reported other 
assessments about the nature of his depression, none relating 
to his service-connected medical conditions.  The examiner, 
stated, "In its totality, there is a long and mostly 
consistent medical record documentation of depression 
associated with alcohol dependence."  The examiner observed 
that the veteran had linked his depression to his Vietnam 
experiences and not his physical health conditions.  The 
examiner diagnosed alcohol dependence and depressive 
disorder, not otherwise specified.  The examiner opined that 
the veteran's depression is "less likely than not" caused 
by or the result of the veteran's 
service-connected conditions. 

An April 2006 VA mental health assessment reflects an opinion 
that the veteran's depressive disorder is related to service.  
The opining VA physician noted that the veteran's complaints 
included variable sleep and lots of worry regarding job 
pressures, family problems and medical conditions.  It was 
noted that the veteran had to stay out of sun or his 
condition worsened.  Symptoms included redness, itching, pain 
and sores.  It was noted that some of the sores became 
cancerous and had to be surgically removed.  The veteran 
reported that he worried a lot about this.  A VA physician 
diagnosed alcohol dependence in full sustained remission and 
dysthymic disorder.  The physician noted that the veteran had 
to make a lot of life changes due to his skin condition, 
including significantly less involvement in outdoor 
activities.  She stated that the veteran enjoyed these 
activities, which would be expected to improve mood, decrease 
anxiety and benefit overall health if he could engage in them 
more.  She also noted that the veteran had been unable to 
engage in some employment activities due to the skin 
condition, which could have resulted in better pay and better 
working hours.  She opined that this loss of enjoyment, well 
being and autonomy due to the skin condition contributed to 
depression and anxiety.  

The Board finds that the evidence is at least in equipoise 
regarding whether depression is causally related to the 
veteran's service-connected skin disabilities.  The December 
2006 VA medical opinion and several VA outpatient treatment 
records indicated that the veteran's depressive symptoms are 
related to alcoholism.   However, the 1992 VA examination and 
the opinion provided by the VA physician in 2007 indicated 
that the veteran's service-connected skin conditions 
necessitated lifestyle changes that limit the veteran's 
recreational and employment opportunities and resulted in 
anxiety and depressive symptoms.  Based on this evidence, the 
Board finds that the veteran's depression is proximately due 
to his service-connected skin conditions.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for depression is 
warranted.  


ORDER


Service connection for depression is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


